Citation Nr: 1616098	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neck disability, to include as secondary to a low back disability.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to service connection for bipolar disorder, originally claimed as depression.

4. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2003 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case in May 2012 and March 2014 for additional development.

The Veteran testified at a travel board hearing in July 2011 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of her right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2014 remand, the Board directed that the appellant be seen for a VA orthopedic examination to determine the etiology of the Veteran's neck disorder.  Instead of a VA examination, the Veteran's records were reviewed by a nurse practitioner, with the nurse practitioner stating that "the existing medical evidence provided sufficient information on which to prepare the [Disability Benefits Questionnaire] and such an examination will likely provide no additional relevant evidence."  Given the Appeals Management Center's failure to comply with the directive that the Veteran be provided with an examination, the Board is unable to find there has been substantial compliance with its previous remand, thereby necessitating another remand to schedule the Veteran for an examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2014 remand the Board also ordered a VA examination for the Veteran's claim of obstructive sleep apnea.  In March 2014 the Board found that the previous VA examination was inadequate because it failed to consider the appellant's statements regarding in-service incurrence of her sleep problems, as well as her spouse's December 2009 statement concerning sleep apnea symptoms that he witnessed in service.  The Board directed that the examiner should address whether the Veteran's sleep apnea was aggravated by her service-connected asthma.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when the VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  As with the Veteran's neck disability, the opinion offered regarding the appellant's sleep apnea was based on a review of the available records, not with an examination as specified.  Hence, there was no compliance with the Board's remand directives.  The Board is left with no option but to remand this case for compliance with the terms of the March 2014 remand.  Stegall.

Furthermore, the reviewing nurse practitioner's opinion and rationale did not account for the Veteran's spouse's December 2009 statement concerning sleep apnea symptoms that he witnessed in service; additionally, the reviewing nurse practitioners did not provide adequate support for the conclusion that the Veteran's sleep apnea was not caused or permanently aggravated by asthma.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning).  Therefore, this case must be remanded.

Finally, with regard to the Veteran's claims of entitlement to service connection for bipolar disorder and a total disability evaluation based on individual unemployability due to service connected disorders, the RO denied these claims in a July 2015 rating decision.  The Veteran filed a timely notice of disagreement in August 2015.  Hence, a statement of the case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a statement of the case, accompanied by notification of her appellate rights, which addresses the claims of entitlement to service connection for bipolar disorder and a total disability evaluation based on individual unemployability due to service connected disorders.  The appellant is advised that the Board will not address any claim that is not timely perfected for appellate review.

2. Schedule the Veteran for an in person  VA orthopedic examination. The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA file, and VBMS file.  The examiner must specify in the report that the claims file, Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for assessing the etiology of cervical spine disabilities the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and etiology of any diagnosed cervical disability. 

(a) The examiner must specifically address whether the Veteran has had any cervical spine disability at any time since March 2008.  If so, the examiner must opine whether it is at least as likely as not, i.e., is there a 50 percent probability or greater, that any such cervical disorder began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service. 

(b) If the Veteran has had a cervical spine disability since March 2008 but the disorder is not related to service, the examiner must then opine whether it is at least as likely as not that the disability is caused or permanently aggravated by lumbar degenerative disc disease with osteoarthritis.

The examiner must provide a complete rationale in support of any proffered opinion.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3. Schedule the Veteran for a VA in person sleep apnea examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS files.  The examiner must specify in the report that the claims file, as well as Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for assessing the etiology of obstructive sleep apnea, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and etiology of any disability.

The examiner must discuss the Veteran's lay statements regarding her in-service sleep problems, as well as her spouse's December 2009 statement concerning the sleep apnea symptoms he witnessed during service.

(a) The examiner must opine as to whether it is at least as likely as not, i.e., is there a 50 percent probability or greater that sleep apnea began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service. 

(b) If not, the examiner must address, with a complete rationale, whether it is at least as likely as not that sleep apnea is caused or permanently aggravated by asthma. 

The examiner must provide a complete rationale in support of any opinions proffered. If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

4. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. The AMC/RO must ensure that the examiners documented their consideration of Virtual VA and VBMS files.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5. The Veteran is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

6. Then, readjudicate the claims. If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




